Citation Nr: 1122154	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO. 09-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Reopening of service connection for a left wrist disability.

2.  Service connection for a bilateral hearing loss disability.

3.  Service connection for tinnitus.

4.  Service connection for a urinary disability on a direct basis.

5.  Service connection for hemorrhoids with recurrent rectal bleeding.

5.  Service connection for headaches on a direct basis.

7.  Service connection for a neck or cervical spine disability.

8.  Service connection for a middle back disability.

9.  Service connection for a right ankle disability.

10.  Service connection for degenerative joint disease of the right hip.

11.  Service connection for degenerative joint disease of the left shoulder.

12.  Service connection for degenerative joint disease of the bilateral knees.

13.  Service connection for degenerative joint disease of the bilateral elbows.

14.  Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

15.  Service connection for hypertension.

16.  Service connection for a urinary disability, claimed as secondary to hypertension.

17.  Service connection for headaches, claimed as secondary to hypertension.

18.  Service connection for eye aches, claimed as secondary to hypertension.

19.  Service connection for hepatitis C.

20.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from April 1983 to April 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for a left wrist disability (reopened), service connection for hepatitis C, service connection for hypertension, and service connection for a urinary disability, headaches, and eye aches, each claimed as secondary to hypertension, as well as entitlement to a TDIU, are addressed in the REMAND below and are there in REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided herein has been accomplished.

2.  A May 1986 rating decision denied service connection for a left wrist disability, finding no current disability and no nexus to service.

3.  The additional evidence received since the May 1986 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for left wrist disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran was exposed to noise in service.  

6.  The Veteran's right ear hearing loss does not constitute a disability.  

7.  The Veteran's left ear hearing loss does not constitute a disability.  

8.  Symptoms of tinnitus were not chronic in service.

9.  Symptoms of tinnitus have not been continuous since service separation.

10.  The Veteran's current tinnitus is not related to service.  

11.  The Veteran did not sustain a rectal injury or disease in service; he was treated for gastroenterocolitis in March 1986, with reports of diarrhea and crampy abdominal pain.

12.  Symptoms of hemorrhoids with recurrent rectal bleeding were not chronic in service.

13.  Symptoms of hemorrhoids with recurrent rectal bleeding have not been continuous since service separation.

14.  The Veteran's current hemorrhoids with recurrent rectal bleeding are not related to active service.

15.  The Veteran was treated in service for a urinary tract infection.  

16.  Symptoms of a urinary disability were not chronic in service.

17.  Symptoms of a urinary disability have not been continuous since service separation.

18.  The Veteran's current urinary symptoms are not related to active service.

19.  The Veteran was treated for headaches in service that were attributed to an upper respiratory infection.  

20.  Headaches were not chronic in service.

21.  Headaches have not been continuous since service separation.

22.  The Veteran does not have migraine headaches; and current headaches are not related to active service.

23.  The Veteran was treated in service for neck pain and swelling that was attributed to an upper respiratory infection, but did not sustain an injury or disease of the neck or cervical spine in service.

24.  Symptoms of a neck or cervical spine disability were not chronic in service.

25.  Symptoms of a neck or cervical spine disability have not been continuous since service separation.

26.  The Veteran's current arthritis of the cervical spine is not related to active service.

27.  The Veteran did not sustain an injury or disease of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows in service.

28.  Symptoms of a disability of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows were not chronic in service.

29.  Symptoms of a disability of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows have not been continuous since service separation.

30.  The Veteran's current disabilities of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows are not related to active service.

31.  There is no verified PTSD stressor.

32.  Symptoms of an acquired psychiatric disability were not chronic in service.

33.  Symptoms of an acquired psychiatric disability have not been continuous since service separation.

34.  The Veteran's current acquired psychiatric disability is not related to active service.


CONCLUSIONS OF LAW

1.  The RO's August 1986 rating decision, which denied service connection for left wrist disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for left wrist disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

3.  A bilateral hearing loss disability was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Hemorrhoids with recurrent rectal bleeding was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  A urinary disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

8.  A neck disability was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

9.  A middle back disability was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

10.  A right ankle disability was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

11.  Degenerative joint disease of the right hip was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

12.  Degenerative joint disease of the left shoulder was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

13.  Degenerative joint disease of the bilateral knees was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

14.  Degenerative joint disease of the bilateral elbows was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

15.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In letters sent in December 2006, January 2007, February 2007, April 2007, May 2007, April 2009, and May 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate each of his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the claim for service connection for a left wrist disability is being reopened, there is no possibility of prejudice from any notice deficiency.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, as well as records from the Social Security Administration's (SSA) disability determination.  

In addition, the Veteran reported psychiatric treatment from Dr. P.T. and Dr. S.O.  Those records were eventually obtained.  The RO certified in February 2008 that records from January 1989 to April 2002 from the Temple VA Medical Center were unavailable, and that all procedure were correctly followed.  The Veteran identified treatment for all conditions from Dr. J.G.  Those records were also obtained.  

The Veteran was afforded a VA audiology examination in December 2007, to evaluate his claims for service connection for hearing loss and tinnitus.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, opinions, and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the remaining claims decided on the merits in this decision; however, the Board finds that a VA examination is not necessary in order to decide those claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran's service treatment records are devoid of any injury, disease, complaints, or treatment of the middle back, right ankle, right hip, left shoulder, bilateral knees, bilateral elbows, hemorrhoids, rectal bleeding, and psychiatric complaints.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the middle back, right ankle, right hip, left shoulder, bilateral knees, bilateral elbows, hemorrhoids, rectal bleeding, or psychiatric disability.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for disabilities of the middle back, right ankle, right hip, left shoulder, bilateral knees, bilateral elbows, hemorrhoids or rectal bleeding, or psychiatric disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Regarding headaches, a neck disability, and a urinary disability, while the Veteran reported headaches and neck pain on one occasion in service, these were attributed to an acute upper respiratory infection.  And, while he was treated for a yellowish discharge, this was attributed to a urinary tract infection.  There is no evidence of a chronic or continuous urinary or bladder disability at any time, there is no diagnosis of migraine headaches or a chronic neck disability at any time, and the in-service symptoms were attributed by the contemporaneous medical evidence to etiologies that were not chronic and resolved during service.  The weight of the evidence also establishes no continuity of symptomatology with respect to these claims.  As such, an examination or medical opinion is not necessary to resolve the claims.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury regarding these claims, referral of these claims to obtain an examination and/or an opinion as to the etiology of each claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between these claimed disabilities and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of these claims for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in such cases, because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d).

Reopening Service Connection for Left Wrist Disability

The Veteran previously filed a claim for service connection for a left wrist disability in May 1986, and the claim was denied in August 1986, based on the Veteran's failure to report for a VA examination.  The RO treated the current matter as an application to reopen that claim.  The RO did in fact reopen the claim and consider it on the merits, but did not discuss whether new and material evidence had been received, and did not notify the Veteran of the need to submit new and material evidence.  Regardless of the RO's actions, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

At the time of the August 1986 decision, the medical evidence of record consisted entirely of service treatment records.  The service records showed that the Veteran was treated in February 1986 from complaint of pain in the left wrist of 3-weeks duration.  The pain was located over the distal radius.  There was no known trauma.  Examination revealed mild to moderate snuff box tenderness, but no edema or palpable deformity.  There was full range of motion with pain.  X-rays showed no fracture or evidence of periosteal reaction.  Assessment was wrist pain with no clear etiology.  At the time of the August 1986 decision, an injury in service was established; however, while there was evidence of record, in the form of the Veteran's assertions, the evidence did not establish a current disability or a nexus to the in-service injury.

As the Veteran did not initiate an appeal of the August 1986 decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In November 2006, the Veteran requested to have the previously denied claim for service connection for left wrist disorder reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 1986 decision includes a January 2007 VA treatment record that notes that the Veteran "may have tendonitis in left wrist."  While the diagnosis is not conclusive, as will be addressed in the remand below, it is sufficient to trigger VA's duty to obtain a medical opinion.  Moreover, a February 2010 MRI shows mild degenerative changes of the wrist.  As such, the Board considers this evidence new and material as to the claim for service connection for a left wrist disability; therefore, reopening of the claim for service connection for left wrist disorder is in order.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the Court held that 38 C.F.R. § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, hypertension, psychoses, and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Combat Rule

The Board notes initially that the Veteran did not have active service during a period of war; moreover, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed disabilities are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).


Hearing Loss and Tinnitus

The Veteran contends that he was exposed to the sound of small arms fire during qualifications.  He reported to the December 2007 examiner that he was not assigned to any high risk noise areas as part of his normal MOS.  As the Veteran's DD Form 214 does indicate that he was awarded a sharpshooter badge, the Veteran's exposure to the sound of small arms fire in service is recognized.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).


In this case, service treatment records contain an audiological evaluation at service enlistment with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
15
LEFT
5
15
10
5
5

There is no service separation examination of record.  After service, there is no evidence of treatment for hearing loss until the current claim.  Thus, an organic disease of the nervous system was not manifest to a compensable degree within a year of separation.  

The Veteran was afforded a VA examination in December 2007.  The following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
25
25
LEFT
25
25
25
30
25

The average puretone threshold was 28 for the right ear and 26 for the left.  Speech discrimination was 96 percent for the right ear and 96 percent for the left ear.  

Regarding the right ear, as none of the auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, as there are not at least three frequencies 500, 1000, 2000, 3000, or 4000 Hertz in which the auditory thresholds are 26 decibels or greater, and as speech recognition scores are not less than 94 percent, the Veteran's current level of hearing loss does not constitute a disability.

Regarding the left ear, as none of the auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, as there are not at least three frequencies 500, 1000, 2000, 3000, or 4000 Hertz in which the auditory thresholds are 26 decibels or greater, and as speech recognition scores are not less than 94 percent, the Veteran's current level of hearing loss does not constitute a hearing loss "disability" under 38 C.F.R. § 3.385 for VA compensation purposes.

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding tinnitus, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service, and have not been continuous since service separation.  The December 2007 examiner recorded the Veteran's history of onset of tinnitus in 2000, which is 14 years after service separation.  Thus, the Veteran does not contend, and the evidence does not show, that he had onset of tinnitus in service, or continuous symptoms after service until 2000.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to service.  The December 2007 examiner concluded that, with onset well after discharge, the tinnitus was less likely than not related to service noise.  

While the Veteran believes that his tinnitus is related to service, he has not accounted for or explained the delay in onset of symptoms.  This delay in onset is consistent with the Veteran's claims history.  Notably, the Veteran filed a claim for service connection almost immediately after he left service, in May 1986, in which he did not mention tinnitus.  In filing this claim, the Veteran demonstrated that he understood the process for seeking disability compensation, and that he availed himself of those procedures in at least one instance where he believed he was entitled.  It is reasonable to conclude that he would have mentioned any and all disabilities experienced at the time that he believed were related to service.  The Board finds that his failure to note tinnitus is evidence that he did not have tinnitus at the time.  Indeed, the Veteran did not report tinnitus until the current claim, approximately 20 years after separation.  This evidence weighs against any relationship between noise exposure in service and the current tinnitus.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a hearing loss disability and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against each claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Hemorrhoids

Service treatment records reveal that the Veteran did not sustain a rectal injury or disease in service.  However, he was treated for gastroenterocolitis in March 1986, with reports of diarrhea and crampy abdominal pain.  As of March 30, 1986, it was noted as totally resolved.  

The Board finds that symptoms of hemorrhoids with recurrent rectal bleeding were not chronic in service.  There is no record of complaint of, or treatment for, hemorrhoids or rectal bleeding in service.  

The Board finds that symptoms of hemorrhoids with recurrent rectal bleeding have not been continuous since service separation.  The Veteran has not described continuous symptoms since service.  The Veteran filed a claim for service connection almost immediately after he left service, in May 1986.  However, he did not mention hemorrhoids or rectal bleeding at that time.  It is logical to conclude that he would have mentioned any and all disabilities experienced at the time, that he believed were related to service.  The Board finds that his failure to note hemorrhoids or rectal bleeding is evidence that he did not have such symptoms at the time.  Indeed, the Veteran does not contend that he experienced these symptoms in service, but has claimed they are secondary to the in-service episode of gastroenterocolitis.  Thus, there is no conflict in the evidence on this point.  Moreover, in a supplemental medical screening form completed in October 1989, during the Veteran's reserve obligation, the Veteran reported no history of intestinal obstruction.  In fact, the first reference to such symptoms comes in the form of the current claim.  Pertinent to the claim, while an October 2006 treatment note shows a finding of "no blood in rectum," an October 2007 private treatment report reveals complaint of rectal bleeding.  However, no rectal examination was conducted at that time.  Also, an air-contrast study of the colon in February 2007 showed normal results; however, internal hemorrhoids were palpated on examination.  

A July 2007 private mental status examination reveals the Veteran's complaint that his bowels sometimes are white, green or runny; he stated that he has pain in his rectum at times.  When he has a bowel movement he is in constant pain during and after for a period. 

Thus, while the Veteran currently has hemorrhoids, and has had an episode of rectal bleeding, the Board finds that the weight of the evidence demonstrates that these disorders are not related to active service.  There is no medical opinion that purports to relate them to service, and there is also not a credible factual basis of continuity of symptomatology after service that would establish a nexus.  The Veteran may believe that they are related; however, he has not put forward an explanation for this belief, and has focused his assertions on secondary causation.  Thus, his statements do not conflict with the service record and post-service record, which show no treatment or diagnosis in service or for 20 years after service.  

As the weight of the evidence demonstrates no chronic condition in service, no continuity of symptomatology after service, and no relationship of current hemorrhoids and rectal bleeding to service, the Board finds that a preponderance of the evidence is against the claim for service connection for hemorrhoids or recurrent rectal bleeding.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Urinary Disorder - Direct Basis

The Veteran was treated in service for a urinary tract infection.  Service treatment records reveal treatment in May 1983 for yellowish discharge from the penis for three days.  Last sexual contact was noted as x 5 days.  No treatment was indicated and the Veteran was referred to the dispensary.  A February 1985 general dispensary note describes symptoms as above, apparently referring to the May 1983 note printed immediately above it.  Testing showed many white blood cells and gram-negative diplococci, intra- and extra-cellular.  

The Board finds that symptoms of a urinary disability were not chronic in service and have not been continuous since service separation..  In essence, the Veteran was diagnosed with a bacterial infection and treated, and there is no subsequent reference to the infection.  Also significant, the Veteran filed a claim for service connection almost immediately after he left service, in May 1986.  However, he did not mention a urinary problem at that time.  

After service, there is no treatment for urinary complaints until the current claim.  In a November 2006 treatment note, the Veteran complained of urethral discharge (which he just noticed today) and stated that he had had unprotected sex.  Objectively, there was a yellow discharge from the urethra.  The diagnosis was urethritis.  Antibiotics (Rocephin) were administered.  Thus, after service, the evidence shows that the Veteran had sudden onset of symptoms in November 2006, some 20 years after separation.  Indeed, the Veteran has not described continuity of symptomatology regarding urinary symptoms.  

The Board further finds that the Veteran's current urinary symptoms are not related to active service.  In fact, the Veteran contends that his urinary symptoms are secondary to hypertension.  T.C.H. has reported that the Veteran urinates on himself daily, and she has assisted in cleaning up after him; however, she also attributes these symptoms to hypertension, and not directly to service.  Thus, there is no conflict between the Veteran's assertions and the evidence showing an apparently nonchronic diagnosis in service with a significant lapse of time after service before onset of current symptoms.  

In sum, the Veteran was diagnosed with a bacterial infection in service, which was treated and was not chronic in service or continuous after service, and the bacterial infection diagnosed 20 years later is not related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a urinary disability.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Headaches - Direct Basis

The Board finds that symptoms of a headache disability were not chronic in service.  Service treatment records reveal a June 1985 complaint of headaches when standing up.  The diagnosis was an upper respiratory infection.  The Veteran filed a claim for service connection almost immediately after he left service, in May 1986.  However, he did not mention headaches at that time.  This is evidence against chronicity of a headache disability in service.  

The Board also finds that symptoms of a headache disability have not been continuous since service separation.  After service, in addition to not mentioning headaches when filing a claim for service connection in May 1986, there is no treatment for headache complaints until the current claim.  Indeed, in a supplemental medical screening form completed in October 1989, during the Veteran's reserve obligation, the Veteran reported no history of  frequent or severe headaches causing loss of time from work or school.  Moreover, there is no current diagnosis of migraine headaches or other chronic headache disability.  

The Board finds that current headaches are not related to service.  There is no medical opinion that purports to relate headaches to service.  While the Veteran and T.C.H. have described current severe headaches, they have related these symptoms to hypertension, and not directly to service.  Thus, there is no conflict between the Veteran's statements and the apparent nonchronic diagnosis in service with significant lapse of time after service before onset of symptoms.  

In sum, the Veteran was diagnosed with an acute respiratory infection in service, with symptoms of headaches associated with that diagnosis, with no chronic symptoms of headaches in service and no continuous symptoms of headaches after service, and he has reported headaches in conjunction with onset of hypertension, well after service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a headaches on a direct basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Musculoskeletal Claims

The Veteran now claims that he injured his neck and back in a field exercise in service, and that he sprained his right ankle.  The Veteran has not credibly explained how he injured his right hip, left shoulder, knees, and elbows.  

After a review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows in service.  Service treatment records reveal a June 1985 complaint of pain in the left side of the neck, with minor swelling for 4 days; however, the diagnosis was not musculoskeletal in nature, but was an upper respiratory infection.  Service treatment records reveal no treatment for, or complaint of, an injury or disease of the neck or cervical spine, and no treatment for, or complaint of, a middle back or right ankle disability, nor do they reflect treatment for or complaint of degenerative joint disease or any disability of the right hip, left shoulder, the knees, or the elbows.  

The Board finds that symptoms of a disability of the neck, or cervical spine, middle back, right ankle, right hip, left shoulder, bilateral knees, and bilateral elbows were not chronic in service.  Indeed, the Veteran has not asserted that any but the ankle disability was chronic in service.  The Veteran reported in a February 2007 statement that he severely sprained his ankle while stationed in Germany in 1985.  Now, he falls easily and re sprains it; however, the Veteran filed a claim for service connection almost immediately after he left service, in May 1986 and did not mention anything other than a wrist sprain at that time.  The fact that the Veteran filed a claim regarding the wrist, but was silent regarding the other claims, is persuasive evidence against a finding of in-service chronicity of disabilities of the neck, or cervical spine, middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows, and shows that the Veteran did not have these symptoms of disability at the time he filed the claim in May 1986.  In this situation, it is logical to expect that the Veteran would have mentioned all disabilities he believed were related to service, and not just one.

The Board also finds that symptoms of a neck or cervical spine disability or disability of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows, have not been continuous since service separation.  In so finding, the Board notes that the Veteran's recent assertions of continuous symptoms since service are contradictory to more contemporaneous assertions the Veteran has made in the past.  In a supplemental medical screening form completed in October 1989, during the Veteran's reserve obligation, the Veteran denied any history or complaints of trick shoulder, trick elbow, recurrent back pain, or foot pain.   

After the May 1986 claim, the Veteran next filed a claim with VA in November 2006.  At that time, he mentioned only the left wrist and the right ankle.  The other claims trickled in over the course of the subsequent months.  Moreover, contrary to the Veteran's account of having injured his right ankle in service, a March 2007 Texas Rehabilitation examination reveals the Veteran's account of right ankle pain since the 1990s.  The Veteran reported that he rolled his ankle in the military and has had problems since that time; however, this is a factually inaccurate statement on its face because the Veteran was not on active duty in the 1990s.  It does not appear that he had any service that would qualify him as a "veteran" for VA purposes during that period.  Thus, his account of onset of symptoms is at least several years after separation from active duty.  

A July 2007 private mental status examination reveals the Veteran's account of having fallen carrying a grease trap in 1985 causing the right ankle permanent damage; however, this is the first reference to such an early date of injury, and is inconsistent with other reported histories.  Notably, the first reference to treatment for ankle problems comes in a self-reported medical history in April 2002.  In light of the Veteran's inconsistent accounts of his injuries, the Board finds the Veteran's earlier, more contemporaneous histories, claims actions, and treatment records to be more reliable than his more recent statements made solely for compensation purposes in which he has claimed service connection for multiple disabilities that have no facially plausible claim of relationship to service.  The treatment records show no treatment in service for ankle problems and no treatment for many years after separation.  Overall, the histories and treatments reflected by these records tend to weigh against a continuity of symptomatology.  

Regarding the back, in an April 2004 primary nursing note, the Veteran was treated for pain in the mid back, which he stated had existed for "4 years."  This would establish the onset of back pain in approximately 2000, notably over 14 years after service separation.  Moreover, a July 2007 private mental status examination reveals the Veteran's account that, in 1993, he injured his back and neck when he fell with a big plastic pipe.  Once again, the Veteran had no qualifying service in 1993, so such evidence of a post-service injury weighs heavily against the claim for service connection.  

Regarding the right hip, X-rays in October 2006 showed no evidence of fracture or dislocation, or other significant bone and joint abnormalities at that time.  X-rays of the right hip in January 2009 show moderate degenerative remodeling change of the right SI joint and right coxa femoral joint.  The fact that there was no disability shown in October 2006 is persuasive evidence against continuity of symptomatology, and underscores a post-service origin for the Veteran's right hip disability.

X-rays of the left shoulder in February 2007 showed minor changes consistent with "early" degenerative joint disease of both AC joint and glenohumeral joint without associated findings.  While "early" was not defined, given the more than 20 years since service, such evidence weighs against a finding of continuity of symptomatology, and shows a post-service onset of degenerative joint disease.  

In an October 2007 private treatment note, the Veteran sought treatment for chronic neck and back pain.  It was noted that the Veteran had recently been stabbed in the forehead.  An MRI of the cervical spine in March 2008 reveals a focal disc herniation at C6-7 causing nerve root region compression and neural foraminal compression.  However, this is well after service separation, and the Veteran has not specifically described any earlier post-service symptomatology for the cervical spine.  

Similarly, with respect to the elbows and knees, the Veteran has not described continuing symptoms since service; in October 1989, he reported no history of a trick elbow; and post-service treatment records do not reflect elbow or knee symptomatology for many years after service.  

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current arthritis of the cervical spine and current disabilities of the middle back, right ankle, right hip, left shoulder, bilateral knees, or bilateral elbows, are not related to active service.  There is no medical opinion of record that purports to relate any of these claims to service.  Indeed, in a May 2004 treatment note, a nurse practitioner opined that the Veteran's multiple joint pains may be related to an autoimmune disease.  While this is hardly conclusive, an autoimmune disease is not a service-connected disability.  

The Veteran certainly believes, or at least maintains, that each of the musculoskeletal disabilities is related to service; however, his opinion regarding all but the right ankle disability is not explained in any meaningful way.  Regarding the right ankle, his opinion is based on a noncredible historical account.  Indeed, as discussed above, the facts he has reported regarding the low back and right hip, shoulder and elbows have been inconsistent, and such inconsistency undermines the reliability of his opinion to the point that it is not credible.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a neck disability, a middle back disability, a right ankle disability, and for degenerative joint disease of the right hip, left shoulder, bilateral knees, and bilateral elbows.  Because the preponderance of the evidence is against each claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Psychiatric Disability 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran claims that he currently has PTSD as a result of his service.  In a January 25, 2007 substance abuse treatment program note (one day after the Veteran filed his claim for PTSD) the examiner noted that he informed the Veteran that he did not have a diagnosis of PTSD, and the Veteran responded with a "lengthy story" about being court martialed while in the Army, placed in solitary confinement for a year, having to have an armed guard with him when outside of solitary confinement, and generally fearing for his life.  The examiner informed the Veteran that his description did not seem to meet the criteria for PTSD, and noted for the record that the Veteran had disclosed no information regarding the above-mentioned incident during his admission assessments.  

While the January 2007 examiner did not believe that the Veteran had PTSD, the Board notes that a January 2010 report of L.R.W. does provide a current diagnosis of PTSD based on in-service stressors; however, as will next be discussed, the Board finds that the Veteran's account of his in-service stressor is not credible.  This finding is based on inconsistencies in his reports of those events, and incompatibility of his current account and the service treatment records.  Consequently, the diagnosis of PTSD was based on this inaccurate history of in-service stressor, so is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value); Swan v. Brown, 5 Vet. App. 229, 233 (1993) (holding that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran).  

Notably, there is a significant contrast in the January 25, 2007 account of being court martialed and held in solitary confinement for a year, and his account of his service given just a few days prior.  In a January 11, 2007 psychiatric medical note, just days prior to filing his claim and seeking admission to the treatment program, the Veteran reported his significant military history as, he got one Article 15 administrative punishment for not showing up for work.  The Veteran's service personnel records support his initial account of having Article 15 proceedings in March 1986 for not reporting for duty.  He was reduced in rank to E-1 and restricted to BN area for 5 days.  There is no reference to a court martial or a year of solitary confinement.  Indeed, the Board finds these assertions entirely inconsistent with the official record.

The January 25, 2007 examiner commented on the sudden appearance of the stressor in the Veteran's account, noting that it seems possible that "he may be seeking another route into the HMP [Health Maintenance Program] or that he may be seeking financial compensation."  Regardless of the Veteran's motives in changing his story, the change undercuts the reliability of his more recent account, and the Board accords it no credibility.  

In a February 2007 stressor statement, the Veteran continued the post-claim account and reported his stressor as being falsely accused of some crimes he did not commit while serving in the Army.  He reported that he suffered a lengthy period of ridicule and mental anguish and stress for about one year and was restricted to barracks.  When allowed to go anywhere, he was escorted by an armed guard with a .45 automatic pistol.  The armed guard informed the Veteran that, if he ran, the guard would shoot him.  He was informed by legal counsel during this time that he faced a sentence of 20 years.  According to the Veteran, he had nightmares, was always depressed and began to drink very heavily.  He literally wanted to die.  The Veteran reported that he first realized he was suffering from PTSD in 1996.  

At the same time as the February 2007 stressor statement, the Veteran submitted a statement from his dorm-mate at the VA hospital, who stated that he also served with the Veteran in Germany in 1983, 84, at which time, he remembers the Veteran being court martialed.  He was confined to his room but allowed to work in the mess hall.  Whenever he had to go to the PX for hygiene items or court proceedings, he had an armed escort.  

In a December 2009 statement, the Veteran reported his stressor as being threatened by an armed escort during a false detention.  

In a January 2010 report of L.R.W., it was noted that the Veteran had been referred by a private doctor due to concerns about emotional functioning impacting his reaction to pain medications.  L.R.W. noted that the Veteran has been treated for PTSD in the past.  He recounted that Veteran's report that, while stationed in Germany, a woman who worked in a nearby factory said that he had tried to sell her drugs.  She also tried to come on to him.  He said that she lied and he was held for 13-14 months, having to have an armed escort to go anywhere on the base.  The MP would threaten him that he would shoot the Veteran if he tried to run.  His lawyer told him that he was not telling the truth and would be raped in prison.  He says he began having nightmares and night sweats.  After he was court martialed, all charges were dropped because it was found out that the woman had lied.  He was promoted afterwards.  As noted above, L.R.W. provided a diagnosis PTSD based on this account.

As discussed above, the Board finds the Veteran's initial January 11, 2007 account to be the most reliable.  It has the benefit of being entirely consistent with his service personnel records.  Not only are the later accounts inconsistent with the official record, they are significantly inconsistent with each other.  The account of the Veteran's dorm-mate is also contradicted by the official record and is not credible.  Therefore, as the weight of the evidence demonstrates there is no confirmed PTSD stressor, the claim under 38 C.F.R. § 3.304(f) must fail.  

Regarding service connection under 38 C.F.R. § 3.303, symptoms of an acquired psychiatric disability were not chronic in service.  There is no record of complaint of, or treatment for, psychiatric symptoms in service.  

The Board also finds that the weight of the evidence shows that symptoms of an acquired psychiatric disability have not been continuous since service separation.  In a supplemental medical screening form completed in October 1989, during the Veteran's reserve obligation, the Veteran denied that he had ever seen a psychiatrist or psychologist for any reason.  In a May 2004 outpatient consult note, it was reported that the Veteran denied a history of depression.  The first record of treatment for psychiatric symptoms comes in the context of the current claim.  By February 2007, an active problem sheet shows a diagnosis of depressive disorder NOS.  A July 2007 private mental status examination reveals a diagnosis of poly substance abuse and dependence, in remission by patient report, and depression NOS.  

The Board further finds that the weight of the evidence shows that the Veteran's current acquired psychiatric disability is not related to active service.  There is no medical opinion of record that purports to relate any non-PTSD diagnosis to service.  The Veteran's opinion regarding his psychiatric claim is entirely focused on his assertion of a PTSD stressor in service.  This assertion is not credible, and he has provided no other argument regarding nexus.  As such, the Board must conclude that the Veteran's psychiatric disability had onset many years after service and is not related to service.  Moreover, there is no manifestation of a psychosis within a year of discharge.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, reopening of service connection for left wrist disability is granted. 

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a urinary disability on a direct basis is denied.

Service connection for hemorrhoids with recurrent rectal bleeding is denied.

Service connection for headaches on a direct basis is denied.

Service connection for a neck disability is denied.

Service connection for a middle back disability is denied.

Service connection for a right ankle disability is denied.

Service connection for degenerative joint disease of the right hip is denied.

Service connection for degenerative joint disease of the left shoulder is denied.

Service connection for degenerative joint disease of the bilateral knees is denied.

Service connection for degenerative joint disease of the bilateral elbows is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

Left Wrist and Hypertension

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, at a March 2007 Texas Rehabilitation examination, the examiner noted that the Veteran's left wrist was in a brace and he had some pain with extension and flexion of the wrist.  The X-ray report showed a normal left wrist with no fracture, deformity, erosion, or destruction.  Soft tissues and articulations were within normal limits.  The diagnosis was left wrist pain.  A November 2007 private treatment note reveals that the Veteran's left forearm was in a splint due to pain on movement.  A July 2007 private mental status examination reveals the Veteran's complaint that his left wrist has no good grip, and he drops things.  In December 2006, x-rays for the left wrist were negative with no evidence of fracture-dislocation, no significant arthritic changes, and no signs of avascular necrosis.  However, a February 2010 MRI shows mild degenerative changes of the wrist.  

Thus, the evidence of current disability is not conclusive, but it does appear that there is current arthritis and pain associated with the wrist.  

Concerning the question of in-service disease or injury of the left wrist, service treatment records show that the Veteran was treated in February 1986 from complaint of pain in the left wrist of 3-weeks duration.  The pain was located over the distal radius.  There was no known trauma.  Examination revealed mild to moderate snuff box tenderness, but no edema or palpable deformity.  There was full range of motion with pain.  X-rays showed no fracture or evidence of periosteal reaction.  Assessment was wrist pain with no clear etiology.  A March 2007 Texas Rehabilitation examination reveals that the Veteran reported that, when he was in the Army, he was "doing some lifting and came down and crushed on his wrist and 'messed up his snuffbox.'"  The Veteran is competent to report his in-service injuries and symptoms experienced in connection therewith.  

Given the competent evidence of treatment in service, the Veteran's reported history of left wrist symptoms, and the current diagnosis of arthritis, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current left wrist disability is causally related to active service.  

It is not disputed that the Veteran currently has hypertension.  Treatment reports from his private physician J.G., confirm that he is being treated for hypertension.  

As to the question of relationship of hypertension to service, service treatment records reveal blood pressure at entry in March 1983 measured at 120/68.  On May 5, 1983, it was 125/80.  On June 7, 1985, it was 122/70.  On February 12, 1986, it was 114/68.  On March 12, 1986, the Veteran was treated for abdominal pain, with a diagnosis of gastroenterocolitis.  The initial blood pressure reading was120/80.  A reclining blood pressure reading was 132/84.  However, a standing blood pressure was 154/108.  In a supplemental medical screening form completed in October 1989, during the Veteran's reserve obligation, the Veteran reported no history of high blood pressure.  

Thus, while hypertension is not conclusively shown in service, there is one reading that would be hypertensive if confirmed by subsequent readings.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In light of a hypertensive reading in service, and the current diagnosis of hypertension, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current hypertension is causally related to active service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's current left wrist symptoms and his in-service symptoms.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current right or left ankle disorder to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Hepatitis C

At a VA examination in December 2007, the Veteran reported that he was not exposed to blood in the service, and did not have a transfusion until 1992.  He reported intravenous drug use in 1988 and crack cocaine use in the 1980s and in 2003-2006.  He has no tattoos and no body piercings.  He reported unprotected sex and multiple partners.  He was found to be positive for hepatitis C antibodies in 2001.  

The December 2007 VA examiner was asked whether the Veteran's hepatitis C was a result of high risk sexual activity reported in service.  The examiner concluded that "I cannot resolve this issue without resorting to mere speculation."  The rationale was that the Veteran had multiple high risk activities in and out of service that could have caused his hepatitis.  Thus, there is competent evidence of current hepatitis C that has not been differentiated from in-service high risk sexual activity.  As such a medical nexus opinion is necessary.  

Where VA has a duty to obtain a medical opinion, the failure of a particular examiner to provide such opinion does not absolve VA of its duty.  Before the Board can rely on the December 2007 examiner's conclusion that an etiology opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

Here, the examiner's stated basis for not being able to answer the question was that the Veteran had multiple risk activities in and out of service that could have caused his hepatitis; however, the examiner provided no discussion of these activities in terms of the probability that any particular activity might result in infection.  Presumably not all potential means of infection are equally likely, and certain means of infection might be ruled out on the basis of improbability, even if infection is possible through such means.  Therefore clarification, at a minimum, is necessary.  Should the examiner still conclude that the question cannot be answered, further reasoning is required as to why an opinion would involve speculation.  

In addition, in an April 2004 nursing outpatient note, the Veteran reported that he had been treated in jail for hepatitis C.  It does not appear that those records have 
been requested.  

Secondary Service Connection Claims and TDIU

The Veteran has claimed that headaches, eye aches, and urinary symptoms are secondary to his hypertension.  Also, the outcome of the claim for TDIU could be affected by the results of development ordered on remand.  Thus, those claims are inextricably intertwined, and the proposed development will encompass those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain treatment records for the Veteran's treatment in jail for hepatitis C.  If such records cannot be obtained, notify the Veteran of all efforts expended, and inform him that he can obtain and submit the records.  

2.  Obtain a supplemental opinion from the examiner who conducted the December 2007 hepatitis examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current hepatitis C is causally or etiologically related to high risk sexual activity reported in service.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  The reviewer/examiner is advised that absolute certainty is not required.  If the examiner still concludes that a conclusive opinion cannot be rendered, the examiner should precisely state the reasons for this conclusion, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion.  In particular, the examiner should address the probability of each of the potential methods of infection.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left wrist disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of left wrist injury and symptoms in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for left wrist symptoms in service, but at the time, the Veteran reported no known trauma.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a current left wrist disability is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The relevant documents in the claims file should be made available to the VA examiner.

For the purposes of the examination, the Veteran's service treatment records document blood pressure at entry in March 1983 measured at 120/68.  On May 5, 1983, it was 125/80.  On June 7, 1985, it was 122/70.  On February 12, 1986, it was 114/68.  On March 12, 1986, the Veteran was treated for abdominal pain, with a diagnosis of gastroenterocolitis.  The initial blood pressure reading was120/80.  A reclining blood pressure reading was 132/84.  However, a standing blood pressure was 154/108.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a left wrist disorder, hypertension, hepatitis C, the claims for headaches, eye aches, and urinary disabilities as secondary to hypertension, and the claim for TDIU, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


